DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                           WILLIAM JOYCE,
                              Appellant,

                                   v.

JOSEPH SHINGARY a/k/a JOE SHINGARY, GRETCHEN GAEBEL and
     BANYAN DETOX, LLC, a Florida limited liability company,
                        Appellees.

                              No. 4D20-27

                          [December 16, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; William L. Roby, Judge; L.T. Case No. 18-CA-001140.

  Robert M. Lewis of Law Office of Robert M. Lewis, LLC, Jupiter, for
appellant.

  Adam G. Heffner of Adam G. Heffner, P.A., Boca Raton, for appellee
Banyan Detox, LLC.

GERBER, J.

   We reverse the circuit court’s orders granting the corporate
defendant’s motion for entitlement to attorney’s fees under section
57.105, Florida Statutes (2019), and then awarding the corporate
defendant the amount of those attorney’s fees.

   The corporate defendant convinced the circuit court that the plaintiff
had “improperly structur[ed] [his] pleadings as to the jurisdictional
amount to invoke [the circuit court’s] jurisdiction.” However, the record
indicates the plaintiff’s original complaint and amended complaints all
properly pled above the then-circuit court $15,000 jurisdictional amount
by alleging unpaid future wages of $12,000 and unpaid past wages of
$6,500, both arising from the corporate defendant’s termination of the
plaintiff’s employment under a single independent contractor agreement.
See State ex rel. City of West Palm Beach v. Chillingworth, 129 So. 816,
817 (1930) (“[I]f the demands from their nature or character are joint or
composite, or are in some way related to each other or arise out of the
same transaction, circumstances, or occurrence, they may be aggregated
to confer jurisdiction.”); White v. Marine Transp. Lines, Inc., 372 So. 2d
81, 84 (Fla. 1979) (“[T]he good faith demand of the plaintiff at the time of
instituting suit determines the ability of the particular court to entertain
the action.”).

   If the circuit court later determined it lacked jurisdiction because the
plaintiff’s claimed damages were less than the monetary threshold for
circuit court jurisdiction, it could have transferred the action to the
county court. See Fla. R. Civ. P. 1.060(a) (“If it should appear at any
time that an action is pending in the wrong court of any county, it may
be transferred to the proper court within said county ....”); Bejarano v.
City of Hollywood, 279 So. 3d 183, 185 (Fla. 4th DCA 2019) (“Courts
applying ... rule [1.060(a)] have held that the preferable approach is to
transfer a case to county court following a determination that a circuit
court lacks jurisdiction because a plaintiff’s claim is less than the
monetary threshold for circuit court jurisdiction.”).

    Because we reverse the circuit court’s orders based on the plaintiff’s
first argument on appeal, the plaintiff’s second and third arguments on
appeal are moot.

   Reversed.

KLINGENSMITH, J., and NUTT, JAMES, Associate Judge, concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2